DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements, filed 20 April 2020 and 26 July 2021, complies with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS forms 1449- Paper No 20200420 and 20210726, are attached to the instant Office action.

Specification
The abstract of the disclosure is objected to because the length is less than 50 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: claims 1-11 disclose all different types of “unit.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2018/0157972 A1) in view of Wang et al. (US 2005/0129306 A1).
a.	Regarding claim 1, Hu discloses an object recognition system that includes a storage unit (Hu discloses “a main memory 720 (which may comprise both non-volatile and volatile memory modules, and may also be referred to as system memory)” at Fig. 7-720 and ¶0067) and a learning control unit (Hu discloses that “one processor 710, or a multiprocessor system including several processors 710 (e.g., two, four, eight, or another suitable number). Processors 710 may be any suitable processors capable of executing instructions at Fig. 7-710 and ¶0068), wherein
the storage unit ((Hu discloses “a main memory 720 (which may comprise both non-volatile and volatile memory modules, and may also be referred to as system memory)” at Fig. 7-720 and ¶0067) includes
an image unit that stores an image of an object (Hu discloses that “the input data is received via an input layer of neurons” at Fig. 1-112 and ¶0018)),
a label unit that stores a label which is information related on a task which is an attribute of the object (Hu discloses that “a training data sample is fed to the multitask neural network. The training data sample is annotated with first ground truth labels for the first inference task and second ground truth labels for the second inference task. Thus, the training data sample may be used to train the network for both inference tasks simultaneously” at Fig. 5-504 and ¶0056), and
an estimator that estimates the task of the object, and outputs an estimation result (Hu discloses that “The multilayer neural network comprises a plurality of neurons organized in layers, a first portion including a first set of layers generating output only for a first inference task, a second portion including a second set of layers generating output only for a second inference task, a common portion including a common set of layers generating output for both the first and second inference tasks” at ¶0055),
the estimator includes
an object feature extraction unit that extracts an object feature value from the image (Hu discloses that “For example, in an image analysis neural network, the nodes may be organized into layers that correspond to sets of feature maps, which may identify particular features and their corresponding locations in the input image” at ¶0019),
a plurality of task-specific identification units that identifies the information of the task (Hu discloses that “the first task portion 120, the second task portion 130 may be a set of layers that are dedicated to a second inference task, which ends at the second task output layer 134. As with the first task layers 122, the output generated by the second task layers 132 may only be used for preforming the second inference task, and not any other task. This feature of the first task portion 120 and second task portion 130 differentiates these portions of the network 100 from the common portion 110, which produces outputs that are used to perform multiple inference tasks. In general, earlier layers in the network 100 may be more widely used. Indeed, in the illustrated network 100, there is only one input layer 112, and thus input layer 112 is used by all inference tasks supported by the neural network 100” at Fig. 1 and ¶0023), and
the learning control unit changes a connection relationship between the object feature extraction unit and the plurality of task-specific identification units based on the connection information stored in the connection switch according to a type of the task (Hu discloses that “At operation 606, a signal is generated based at least in part on a determination that the second training data sample is not annotated with ground truth labels for the second inference task. Operation 606 may be performed by the training software used to train the multitask neural network. Operation 606 may prior to the backpropagation stage, when the training software determines that there are no ground truth labels for the second inference task and thus cannot compute the errors or gradient values for the second inference task. The generated signal may be a control signal to that gates off part of the backpropagation for updates based on the output for the second inference task. For example, the signal may cause training software to set the weight coefficient for the second inference task to 0, ensuring that no feedback is propagated for that task” at Fig. 6-606 and ¶0064).
However, Hu does not disclose a connection switch that stores connection information between the object feature extraction unit and the plurality of task-specific identification units.
Wang discloses a connection switch that stores connection information between the object feature extraction unit and the plurality of task-specific identification units (Wang discloses that “input and output switches, 13 and 14 respectively that are both controlled by an output from the edge direction detector 11. The input and output switches 13 and 14 are synchronized with each other and thus always provide connection to the same neural networks 12a-12z. The selection position of the switches 13 and 14 depends on the edge direction detection result at the location of a new pixel which is to be interpolated. In this manner, a corresponding one of the neural network 12a-12z is selected for interpolating the value of each new pixel” at Fig. 1-13; Fig. 1-14 and ¶0079).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize switches of Wang to Hu’s plurality of task.
The suggestion/motivation would have been to “provide acceptable interpolation results. Thus, regardless of the type of image interpolation used, a good spatial interpolation method is essential in achieving desired overall video [sic] quality” (Wang; ¶0013).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein
the label unit stores a learning data set which is a combination of the image and a correct answer label which is a correct answer value of the task of the object (Hu discloses that “At operation 504, a training data sample is fed to the multitask neural network. The training data sample is annotated with first ground truth labels for the first inference task and second ground truth labels for the second inference task. Thus, the training data sample may be used to train the network for both inference tasks simultaneously” at ¶0056).
c.	Regarding claim 3, the combination applied in claim 1 discloses wherein
the task-specific identification unit is constituted by a neural network (Hu discloses that “the first task portion 120, the second task portion 130 may be a set of layers that are dedicated to a second inference task, which ends at the second task output layer 134. As with the first task layers 122, the output generated by the second task layers 132 may only be used for preforming the second inference task, and not any other task. This feature of the first task portion 120 and second task portion 130 differentiates these portions of the network 100 from the common portion 110, which produces outputs that are used to perform multiple inference tasks. In general, earlier layers in the network 100 may be more widely used. Indeed, in the illustrated network 100, there is only one input layer 112, and thus input layer 112 is used by all inference tasks supported by the neural network 100” at Fig. 1, Fig. 4-422 and ¶0023 and 0051),
the neural network has a parameter updatable by learning, and the task- specific identification unit decodes the information related to the task for the object feature value (Hu discloses that “Each portion 110, 120, 130, 140, and 150 comprises a number of layers. Each layer may include a number of neurons on nodes. In general, a neural network is a connected graph of neurons. Each neuron may a number of inputs and an output. The neuron may encapsulate a activation function that combines its inputs to produce its output, which may in turn be received as inputs to other neurons in the network. The connection between two neurons may be associated with vectors of parameters, such as weights, that can enhance or inhibit a signal that is transmitted on the connection. The parameters of the neural network may be modified through training, by repeatedly exposing the neural network to training data with known output results. During the training process, the neural network repeatedly generate output based on the training data, compare its output with the known results, and then adjust its parameters such that over time, it is able to generate approximately correct results for the training data. The neural network is thus a self-learning system that is trained rather than explicitly programmed. After a neural network is trained, its network parameters may be fixed. Given an input data, the neural network may produce an output that reflects properties about the input that the network was trained to extract. For example, as shown in FIG. 1, the input data is received via an input layer of neurons 112. In the multitask neural network 100, three outputs may be generated from the input data, at first task layer 124, second task layer, 134, and third task layer 154” at ¶0018).
d.	Regarding claim 4, the combination applied in claim 1 discloses wherein
the learning control unit tunes the parameter by the learning by using the learning data set, and changes an output value of the estimation result by the parameter (Hu discloses that “At operation 508, a set of first parameters in the first set of layers is updated based at least in part on the first output, but not based on the second output. Operation 508 represents part of the backward pass of the training process. During this stage, the ground truths associated with the first inference task is used to compute an error of the first output. The process proceeds backwards trough the network to compute the errors of all at the intermediate neurons for the first output. Gradients are then computed using the error and the input to the neuron. The gradient is used to adjust the parameters (e.g., the weight) at that particular neuron. For a neuron that is only used for the first inference task, there is no error or gradient associated with the second inference task. Thus, at operation 508, the second output does not impact the update to the first parameters of the first set of layers” at ¶0058).
e.	Regarding claim 5, the combination applied in claim 1 discloses wherein
the learning control unit compares a correct answer label with the estimation result, obtains a task loss which is an error between the estimation result and the correct answer label, and transmits the obtained task loss to the estimator (Hu discloses that “the multitask neural networks described herein may be more efficiently trained by using training data samples that are annotated with ground truth labels to train multiple types of inference tasks. The training sample may be fed into a multitask neural network to generate multiple outputs in a single forward pass. The training process may then compute respective loss function results for each of the respective inference tasks, and then back propagate gradient values through the network. Where a portion of the network is used in multiple tasks, it will receive feedback from the multiple tasks during the backpropagation. Finally, by training the multitask neural network simultaneously on multiple tasks, the training process promotes a regularization effect, which prevents the network from over adapting to any particular task. Such regularization tends to produce neural networks that are better adjusted to data from the real world and possible future inference tasks that may be added to the network. These and other benefits of the inventive concepts herein will be discussed in more detail below, in connection with the figures” at ¶0008), and
updates the parameter of the task-specific identification unit so as to decrease the task loss (Hu discloses that “At operation 508, a set of first parameters in the first set of layers is updated based at least in part on the first output, but not based on the second output. Operation 508 represents part of the backward pass of the training process. During this stage, the ground truths associated with the first inference task is used to compute an error of the first output. The process proceeds backwards trough the network to compute the errors of all at the intermediate neurons for the first output. Gradients are then computed using the error and the input to the neuron. The gradient is used to adjust the parameters (e.g., the weight) at that particular neuron. For a neuron that is only used for the first inference task, there is no error or gradient associated with the second inference task. Thus, at operation 508, the second output does not impact the update to the first parameters of the first set of layers” at ¶0058)..
f.	Regarding claim 6, the combination applied in claim 1 discloses wherein
the storage unit further includes a learning history storage unit that stores a learning result up to a latest point of time (Hu discloses that “at the certain points in particular inference tasks, one layer may generate an output that is used by another layer for perform another inference task. For example, one layer in the large objects layers 240, layer 290, generates an output that is used not only for the vehicles output layer 281, but also for the road segments output layer 280. Thus, layer 291 represents a branching point in the network 200, and the larger objects layers 240 before and including the layer 290 represents a branch portion, as discussed in connection with FIG. 1. On the other hand, since none of the layers in the larger objects layer 240 are used for multiple inference tasks (they are only used to generate the output for the vehicles output layer 281), those layers represent a dedicated task portion of the network 200, which is dedicated to the vehicles task. Similarly, layers 291, 292, and 293 also represent branching points in the network 200. During training, these branching points may receive feedback from the results of multiple inference tasks, and must account for these multiple feedbacks during the learning process” at ¶0040), and
the learning history storage unit stores the task loss as the learning result (Hu discloses that “the multitask neural networks described herein may be more efficiently trained by using training data samples that are annotated with ground truth labels to train multiple types of inference tasks. The training sample may be fed into a multitask neural network to generate multiple outputs in a single forward pass. The training process may then compute respective loss function results for each of the respective inference tasks, and then back propagate gradient values through the network. Where a portion of the network is used in multiple tasks, it will receive feedback from the multiple tasks during the backpropagation. Finally, by training the multitask neural network simultaneously on multiple tasks, the training process promotes a regularization effect, which prevents the network from over adapting to any particular task. Such regularization tends to produce neural networks that are better adjusted to data from the real world and possible future inference tasks that may be added to the network. These and other benefits of the inventive concepts herein will be discussed in more detail below, in connection with the figures” at ¶0008).
g.	Regarding claim 7, the combination applied in claim 1 discloses wherein
the learning control unit changes a degree of update for controlling intensity of update of the parameter of the task-specific identification unit (Wang disclose that “Inputs to the selected neural network, i.e., that neural network which is interpolating an image value, comprise corresponding values of neighboring portions of the image with respect to the location where interpolation is desired. As such, if intensity is being interpolated, then intensity values of neighboring portions of the image are provided as inputs to the selected neural network. The inputs preferably comprise values of neighboring pixels with respect to a pixel at the location where interpolation is desired” at ¶0034).
h.	Regarding claim 8, the combination applied in claim 1 discloses wherein
the estimator further includes an update degree storage unit that stores the degree of update (Wang disclose that “Inputs to the selected neural network, i.e., that neural network which is interpolating an image value, comprise corresponding values of neighboring portions of the image with respect to the location where interpolation is desired. As such, if intensity is being interpolated, then intensity values of neighboring portions of the image are provided as inputs to the selected neural network. The inputs preferably comprise values of neighboring pixels with respect to a pixel at the location where interpolation is desired” at ¶0034).
i.	Regarding claim 9, the claim is analogous and corresponds to claim 1. See rejection of claim 1 for further explanation.
j.	Regarding claim 10, the claim is analogous and corresponds to claim 5. See rejection of claim 5 for further explanation.
k.	Regarding claim 11, the combination applied in claim 1 discloses further comprising:
comparing, by the learning control unit, the correct answer label with the estimation result, obtaining a task loss which is an error between the estimation result and the correct answer label, and updating the parameter of the task-specific identification unit so as to decrease the task loss (Hu discloses that “the multitask neural networks described herein may be more efficiently trained by using training data samples that are annotated with ground truth labels to train multiple types of inference tasks. The training sample may be fed into a multitask neural network to generate multiple outputs in a single forward pass. The training process may then compute respective loss function results for each of the respective inference tasks, and then back propagate gradient values through the network. Where a portion of the network is used in multiple tasks, it will receive feedback from the multiple tasks during the backpropagation. Finally, by training the multitask neural network simultaneously on multiple tasks, the training process promotes a regularization effect, which prevents the network from over adapting to any particular task. Such regularization tends to produce neural networks that are better adjusted to data from the real world and possible future inference tasks that may be added to the network. These and other benefits of the inventive concepts herein will be discussed in more detail below, in connection with the figures” at ¶0008).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        


    
        
            
    

    
        1 See MPEP § 609